DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicastro (US Patent 7,561,940).
With regards to claim 13, Nicastro discloses a method for checking the correct operation of a pre-cutting device (col. 2, lines 11-20) in a plant (it is noted that the location does not distinguish the claimed method from being performed) for the production of logs of paper material, the device being provided with at least a first rotating element (3; FIG. 1) or first roller that interacts with a second element (7; FIG. 1) or counter-blade (col. 2, lines 44-52) for forming, by means of at least one blade, a succession of pre-cut lines on a web of paper material (col. 2, lines 38-43), the method comprising: 
realization and assembly of the pre-cutting device (formation of the structure of FIG. 1), with relative positioning and adjustment (via bearings 6 and 9) of said first and second rotating elements (3 and 7); 
activation of the pre-cutting device with a measurement of test vibrations emitted relating to an interaction between said first and said second rotating elements (col. 3, lines 8-16) during a test step that precedes operative use of the device (col. 3, lines 39-47; measurement recorded for characteristic value V; see also col. 4, lines 8-13); 
storage of at least a test value or a set of test values related to said test vibrations measurement (range within line 15 and 16 in FIG. 3; col. 3, line 55 to col. 4, line 19), corresponding to an optimal or reference operating configuration (“acceptable range”; col. 3, lines 55-58) of the device, said storage being executed during said test step; 
measuring, during operation of said plant, values of operative vibrations emitted by the interaction between said first and second rotating elements and their comparison with said test value or set of test values (col. 3, lines 27-38), with an emission of a signal if there is a non-correspondence between the measured operative values and the test value or set of test values (col. 3, lines 55-66).
With regards to claim 14, Nicastro discloses the method according to claim 13 wherein said set of values constitutes a range of reference values and in that said comparison determines whether the value is in this range (col. 3, lines 55-66).
With regards to claim 15, Nicastro discloses the method according to claim 13 wherein said emitted signal at the non- correspondence between the detected value and the reference value or set of reference values is sent to automatic means for adjusting the position of one of said first and second element, adapted to vary the distance and/or inclination of one of the two elements relative to each other (col. 5, lines 11-38).
With regards to claim 16, Nicastro discloses the method according to claim 15, wherein the adjustment of said first and second element is executed by at least two positioning means arranged and/or acting on opposite sides with respect to the longitudinal development of said elements (col. 5, lines 39-54).
With regards to claim 17, Nicastro discloses the method according to claim 13, wherein the determination of said reference value or set of reference values is performed by passing a ribbon of paper material between said first and second element and by measuring the values of related vibrations (col. 3, lines 9-16).
With regards to claim 18, Nicastro discloses the method according to claim 13, wherein the values of the detected vibrations are used in the form of a function of time (col. 3, lines 27-36) or of the relative transforms.
With regards to claim 19, Nicastro discloses the method according to claim 13, in which the action of said first rotating element (3) or first roller is performed by a plurality of blades (10; FIG. 1), and it comprises the detection of the position of the first rotating element (via “encoder”) by providing a signal of the position of the roller to correlate the measurement performed to a blade of said plurality (col. 5, lines 23-38).
With regards to claim 20, Nicastro discloses the method according to claim 13, wherein the means used for defining the said reference value are the same as those used during the operation of the machine (the control unit 13 determines the reference values based on the measurement data, col. 3, line 55 to col. 4, line 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Biagiotti (US Patent 6,431,491) in view of Nicastro (US Patent 7,561,940).
With regards to claim 13, Biagiotti teaches a pre-cutting device (abstract) in a plant (it is noted that the location does not distinguish the apparatus from those of prior art) for the production of logs of paper material (col. 1, lines 6-10), the device being provided with at least a first rotating element (27; FIG. 1) or first roller that interacts with a second element (23; FIG. 1) or counter-blade (col. 3, lines 23-47) for forming, by means of at least one blade (25A), a succession of pre-cut lines on a web of paper material (col. 3, lines 23-47), the method comprising: 
realization and assembly of the pre-cutting device (formation of the structure of FIG. 1), with relative positioning and adjustment (via 35) of said first and second rotating elements (col. 3, lines 23-27).
However, Biagiotti is silent regarding a method for checking the correct operation of a pre-cutting device, the method comprising: activation of the pre-cutting device with a measurement of test vibrations emitted relating to an interaction between said first and said second rotating elements during a test step that precedes operative use of the device; storage of at least a test value or a set of test values related to said vibrations measurement, corresponding to an optimal or reference operating configuration of the device, said storage being executed during said test step; measuring, during operation of said plant, values of the operative vibrations emitted by the interaction between said first and second rotating elements and their comparison with said test value or set of test values, with an emission of a signal if there is a non-correspondence between the measured operative values and the test value or set of test values.
Nicastro teaches activation of the pre-cutting device with a measurement of test vibrations emitted relating to an interaction between said first and said second rotating elements (col. 3, lines 8-16) during a test step that precedes operative use of the device (col. 3, lines 39-47; measurement recorded for characteristic value V; see also col. 4, lines 8-13); 
storage of at least a test value or a set of test values related to said vibrations measurement (range within line 15 and 16 in FIG. 3; col. 3, line 55 to col. 4, line 19), corresponding to an optimal or reference operating configuration (“acceptable range”; col. 3, lines 55-58) of the device, said storage being executed during said test step; 
measuring, during operation of said plant, values of the operative vibrations emitted by the interaction between said first and second rotating elements and their comparison with said test value or set of test values (col. 3, lines 27-38), with an emission of a signal if there is a non-correspondence between the measured operative values and the test value or set of test values (col. 3, lines 55-66).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Nicastro to the apparatus of Biagiotti to provide a method for predictive maintenance of the cutting unit (col. 2, lines 11-20; Nicastro).
With regards to claim 21, Biagiotti, as combined with Nicastro, teaches (citations to Biagiotti unless specified otherwise) the method according to claim 13, wherein the action of the pre-cutting means (23, 27) is realized downstream of an unwinding station (upstream of 11; FIG. 1) and upstream of a winding means (at 1, 3, 5), further comprising arresting said unwinding station and / or said winding means when a detected value exceeds a threshold (col. 5, lines 39-48; Nicastro; it is obvious that the web must be stopped during the maintenance or adjustment of the cutting blade).
With regards to claim 22, Biagiotti teaches (a) rewinding machine for the production of logs of paper material (col. 1, lines 6-10), comprising: 
means for feeding a paper web formed by one or more superposed paper plies along a predetermined feed path (left side of roller 11), a pre-cutting unit (23, 27) disposed along said feed path and adapted to produce a series of transverse pre-cutting lines on the paper web (col. 3, lines 23-47), winding means (including 1, 3, 5), arranged downstream of the pre-cutting unit, for winding the paper web in the form of a log or roll having a pre-fixed length in a winding station (col. 2, lines 58-67), and means for discharging the log from the winding station (see slope to right of roller 3), in which the pre-cutting unit (23, 27) comprises a predetermined number of blades that by interfering with a counter-blade produce the pre-cut lines on the paper web (col. 3, lines 23-47).
However, Biagiotti is silent regarding the rewinding machine further comprising: a detection device for detecting operative vibrations produced by the interference between the blades and the counter-blade in a production phase of the pre- cutting lines and adapted to produce electrical signals representative of said operative vibrations; and a programmable processing unit which receives the signals produced by the detection device and compares the operative vibrations detected by the detection device with reference test values acquired during a test step involving the pre-cutting device for emitting an alarm signal if one of said detected operative values is outside of an interval delimited by the reference test values.
Nicastro teaches a detection device (including 12) for detecting the operative vibrations produced by the interference between the blades and the counter-blade in a production phase of the cutting lines and adapted to produce electrical signals representative of said operative vibrations (col. 3, lines 4-16); and a programmable processing unit (13) which receives the signals produced by the detection device and compares the operative vibrations detected by the detection device with reference test values acquired during a test step involving the pre-cutting device (col. 3, line 55 to col. 4, line 19) for emitting an alarm signal (it is noted that the limitation is an intended use of the of the compared signal and thus, the compared signal is capable of being sent to produce an alarm) if one of said detected operative values is outside of an interval delimited by the reference test values.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the detection device (and its programable processing unit) as taught by Nicastro to the apparatus of Biagiotti to provide a method for predictive maintenance of the cutting unit (col. 2, lines 11-20; Nicastro).
With regards to claim 23, Biagiotti, as combined with Nicastro, teaches the rewinding machine for the production of logs of paper material according to claim 22, wherein said programmable processing unit is connected to positioning means of a support roller of said counter-blade and / or of said predetermined number of blades so as to automatically adjust its positioning as a function of the detections performed by said detection device (col. 5, lines 39-54; Nicastro).
With regards to claim 24, Biagiotti, as combined with Nicastro, teaches the rewinding machine for the production of logs of paper material according to claim 22, wherein said programmable processing unit is connected to said means for feeding a paper web and said winding means, so as to deactivate the operation in function of the detections performed by said detection device (col. 5, lines 39-48; Nicastro; it is obvious that the web must be stopped during the maintenance or adjustment of the cutting blade).

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 8-10, Applicant argues that Nicastro merely discloses estimating energy through the vibration pattern over the time and making use of the estimated energy value for programming the maintenance of the cutting unit 1.  Nicastro does not suggest detecting reference vibrations during a testing step involving the cutting unit before detecting vibrations during use of the cutting unit as claimed.  Moreover, Nicastro does not suggest a comparison between reference vibrations detected during a testing step involving the cutting unit and vibrations detected during use of the cutting unit as claimed.  Moreover, the time-variable curves 15, 16 are obtained by mathematical interpolations of relative minimum points and relative maximum points of the characteristic quantity value V.  Thus, Nicastro fails to suggest comparison of independent sets of vibration values.
The Examiner respectfully disagrees with Applicant’s argument because Nicastro does teach the claimed invention.  Specifically, in col. 4, lines 4-20, Nicastro explicitly teaches the reference vibrations via “a very long series of characteristic quantity values V of a test cutting unit 1 is determined; and curve 15 is determined considering only the relative minimum points of the characteristic quantity value V recorded just before maintenance of cutting unit 1.  Like exponential curve 15, exponential curve 16 may also be determined theoretically or experimentally”.  It is important to note that characteristic quantity values V are measured vibrations values between blades 10 and 11 (col. 3, lines 4-22; Nicastro).  Furthermore, unlike what Applicant alleges, Nicastro explicitly teaches the curves are determined through a test measurement process, not just through theoretical mathematical interpolations (col. 4, lines 4-19).  Thus, Nicastro does teach measurements of test values for comparison with normal operation values. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853